                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 EIGHT MILE STYLE, LLC; MARTIN
 AFFILIATED, LLC,
                        Plaintiffs,
                                                        Case No. 3:19-cv-00736
 v.
                                                        District Judge Aleta A. Trauger
 SPOTIFY USA INC.,
                                                        JURY DEMAND
                                 Defendant.


______________________________________________________________________________

 MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION TO LIFT THE STAY OF
                          DISCOVERY

                                               AND

 PLAINTIFFS’ MOTION TO ALLOW DISCOVERY ON DEFENDANT’S MOTION TO
                    DISMISS OR TRANSFER (DOC. 47)

                                               AND

      PLAINTIFFS’ MOTION TO EXTEND TIME TO RESPOND TO DEFENDANT’S
                  MOTION TO DISMISS OR TRANSFER (DOC. 47)


                                        INTRODUCTION

         Plaintiffs Eight Mile Style, LLC and Martin Affiliated, LLC (collectively, “Plaintiffs” or

“Eight Mile”) submit this Memorandum in Support of Plaintiffs’ Motion To Lift The Stay Of

Discovery, To Allow Discovery On Defendant’s Motion To Dismiss Or Transfer (Doc. 47), And

To Extend Time To Respond To Defendant’s Motion To Dismiss Or Transfer (Doc. 47) (“Eight

Mile’s Motion”). Eight Mile filed this action on August 21, 2019 in the Middle District of

Tennessee. (Doc. 1). Eight Mile granted Defendant (“Spotify”) an extension to October 28, 2019

to file a response to Eight Mile’s Complaint. In turn, on October 28, 2019, Spotify filed a Motion

                                                 1

      Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 1 of 18 PageID #: 388
to Dismiss (“Spotify’s Motion” or the “Motion”). (Doc. 47-48). Spotify has supported the Motion

with the Declaration of Anna Lundström. (Doc. 50). Spotify filed the Motion claiming a lack of

jurisdiction, even though it has spent the last two years litigating four nearly identical cases in this

very Court, and even though Eight Mile therefore relied on Spotify’s recognition of this Court’s

jurisdiction in those cases to decide to file this action in this Court. Not once during the course of

two years of litigation did Spotify claim that Tennessee was in any way inconvenient, and Spotify

did not challenge jurisdiction. As mentioned in prior submissions, it is clear that Spotify only

raises these issues now because it was unhappy with this Court’s rulings in those actions, and

wants out of this Court for that reason. Furthermore, while Spotify attempts to have this case heard

in the Southern District of New York, it conveniently fails to mention that the “Spotify Terms and

Conditions of Use” requires disputes or claims to be resolved in the Northern District of

California. Exhibit B. In other words, Spotify itself does not choose New York to be a convenient

forum for it to litigate disputes. It is clear that Spotify’s Motion is nothing more than an attempt

to cause undue delay, forum shop, and avoid the resolution of this case on the merits.

        Eight Mile opposes Spotify’s Motion and requests that this Court: (1) lift the current Rule

26(d)(1) stay on discovery that is in place until the parties conduct a Case Management

Conference; (2) allow Eight Mile 90 days to conduct jurisdictional discovery to oppose Spotify’s

Motion; and (3) extend Eight Mile’s response deadline to Spotify’s Motion from November 12,

2019, to twenty (20) days after the parties complete jurisdictional discovery.             Eight Mile

respectfully asserts that the requested jurisdictional and venue discovery will show, consistent with

the law discussed below, which was essentially ignored by Spotify in the Motion, that Spotify is

indisputably subject to this Court’s jurisdiction, and that there is no reasonable basis to transfer

this action to New York.



                                                   2

   Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 2 of 18 PageID #: 389
                                           ARGUMENT

   I.      DISCOVERY SHOULD GO FORWARD PENDING SPOTIFY’S MOTION

        On August 21, 2019, pursuant to this Court’s standard notice setting Case Management

Conference, discovery was stayed pursuant to Fed. R. Civ. P. 26(d), until the conducting of the

initial Case Management Conference. (Doc. 5). On October 28, 2019, pursuant to an extension of

time agreed to by Eight Mile, Spotify filed the Motion. (Doc. 47). On October 29, 2019, this Court

Ordered that the Case Management Conference, previously scheduled for November 4, 2019, be

continued and reset, if appropriate, following disposition of Spotify’s Motion. (Doc. 54).

        As discussed below, Eight Mile must conduct jurisdictional and venue discovery prior to

the initial Case Management Conference in order to adequately and fully present to the Court all

the relevant facts for consideration of Spotify’s Motion. Local Rule 16.01(g) of this Court creates

a presumption in favor of proceeding with discovery even while a motion to dismiss is pending.

See L.R. 16.01(g) (“Discovery is not stayed, including during the pendency of dispositive motions,

unless specifically authorized by Fed. R. Civ. P. 26(d) or by order of the Court, or with regard to

e-discovery, as outlined in Administrative Order 174-1.”).

        It is also well established in case law that a motion to dismiss for lack of personal

jurisdiction does not support a stay of discovery. See Bolletino v. Cellular Sales of Knoxville, Inc.,

2012 U.S Dist. LEXIS 112132, at *5 (E.D. Tenn. Aug. 9, 2012) (When considering stays on

discovery for motions to dismiss based on alleged lack of jurisdiction, “Courts in the Sixth Circuit

have found that such motions do not support staying discovery.”); DSM Desotech, Inc. v.

Momentive Specialty Chems., Inc., 2015 U.S. Dist. LEXIS 15, at *31 (S.D. Ohio Nov. 24, 2015)

(denying a stay of discovery and finding that “the merits-based discovery at issue will be available

for use in any subsequent action, and granting a stay will only delay resolution of Plaintiffs’



                                                  3

   Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 3 of 18 PageID #: 390
claims”). Staying discovery is considered inappropriate because “[a]ny discovery taken while

such a motion is pending would, of course, be available for the parties to use if the case is dismissed

other than on the merits and then refiled in a Court where subject matter or personal jurisdiction is

proper.” Charvat v. NMP, LLC, 2009 U.S. Dist. LEXIS 96083, at *5 (S.D. Ohio Sep. 30, 2009).

         “A court may authorize a party to take discovery before conducting a Rule

26(f) conference in the interests of justice.” Tennier Indus. v. Am. Recreation Prods., LLC, 2013

U.S. Dist. LEXIS 138283, at *4 (E.D. Tenn. Sep. 26, 2013) (citing Fed. R. Civ. P. 26(d); Arista

Records, LLC v. Does 1-15, 2007 U.S. Dist. LEXIS 97283, at *2 (S.D. Ohio May 17, 2007)). In

order to make this determination, “[c]ourts within the Sixth Circuit require a showing of good

cause in order to permit early discovery.” Id. at *4 (citing Arista Records, 2007 U.S. Dist. LEXIS

97283, at *2; Caston v. Hoaglin, 2009 U.S. Dist. LEXIS 49591, at * 2 (S.D. Ohio June 12, 2009)).

Eight Mile plainly meets this standard.

         As discussed in detail below, good cause exists for allowing discovery to proceed prior to

the Case Management Conference because it will move the case forward and allow Eight Mile the

ability to respond to Spotify’s Motion. Tennier Indus., 2013 U.S. Dist. LEXIS 138283, at *4; see

Fed. R. Civ. P. 26(d); Vittetoe v. Blount Cty., 2017 U.S. Dist. LEXIS 166835, at *4 (E.D. Tenn.

Oct. 10, 2017); see also Arista Records, LLC, 2007 U.S. Dist. LEXIS 97283, at *2, 4, 7 (citing

Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002) (“Good cause

may be found where the need for expedited discovery, in consideration of the administration of

justice, outweighs the prejudice to the responding party.”)). Additionally, permitting jurisdictional

and venue discovery will not prejudice Spotify. Eight Mile therefore asks this Court to lift the

standard stay of discovery currently in place prior to the Case Management Conference.

   II.      GOOD CAUSE EXISTS FOR JURISDICTIONAL AND VENUE DISCOVERY
            ON SPOTIFY’S CONTACTS WITH THE STATE OF TENNESSEE

                                                  4

   Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 4 of 18 PageID #: 391
           A. Courts Generally Allow Jurisdictional Discovery When Additional Facts Are
              Needed To Determine Whether The Court May Exercise Personal Jurisdiction

       It is well settled that jurisdictional discovery is routinely granted prior to a court deciding

a motion to dismiss for alleged lack of jurisdiction. Dean v. Motel 6 Operating L.P., 134 F.3d

1269, 1272 (6th Cir. 1998) (a court “may permit discovery in aid of the motion” challenging

jurisdiction); MAG IAS Holdings, Inc. v. Schmückle, 854 F.3d 894, 899 (6th Cir. 2017) (stating

that, in deciding a motion to dismiss for lack of personal jurisdiction, a district court may “permit

discovery in aid of deciding the motion”); Telos Holdings, Inc. v. X5 Group AB, 2008 U.S. Dist.

LEXIS 29518, at *1 (M.D. Tenn. Apr. 10, 2008) (lifting stay and granting plaintiff's motion to

conduct jurisdictional discovery).

       In fact, the Sixth Circuit has made clear that if there are disputed issues of fact relevant to

the determination of jurisdictional issues, jurisdictional discovery is required. Drexel Chem. Co.

v. SGS Depauw & Stokoe, 1995 U.S. App. LEXIS 15760, at *7 (6th Cir. June 22, 1995) (“In order

to resolve those issues, the district court should have allowed further discovery or held an

evidentiary hearing.”). When there is a concern as to the sufficiency of a defendant’s in-forum

conduct, “the best course of action is for the parties to engage in limited jurisdictional discovery

on the issue of whether [a] [c]ourt has personal jurisdiction . . . ” Murtech Energy Servs., LLC v.

ComEnCo Sys., 2014 U.S. Dist. LEXIS 85502, at *29 (E.D. Mich. June 24, 2014); see also SFS

Check, LLC v. First Bank of Del., 2013 U.S. Dist. LEXIS 80166, at *9 (E.D. Mich. June 7, 2013)

(finding “the best course of action is to provide [p]laintiff with discovery on the limited issue of

whether the [c]ourt has personal jurisdiction”); Lindsey v. Cargotec USA, Inc., 2010 U.S. Dist.

LEXIS 88492, at *4 (W.D. Ky. Aug. 25, 2010) (“Although the plaintiff bears the burden of

demonstrating facts that support personal jurisdiction, courts are to assist the plaintiff by allowing



                                                  5

   Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 5 of 18 PageID #: 392
jurisdictional discovery unless the plaintiff’s claim is clearly frivolous.”). Jurisdictional discovery

is warranted when “additional facts are likely available to assist the court in making the

jurisdictional determination.” DSM Desotech, Inc., 2015 U.S. Dist. LEXIS 158632, at *27.

       This Court has specifically found that jurisdictional discovery is appropriate when it is

unable to make a jurisdictional ruling based on the pleadings. See Telos Holdings, Inc., 2008 U.S.

Dist. LEXIS 29518, at *2 (Trauger, J.) (“Because the court is unable to rule in the plaintiff’s favor

on the papers as they stand, it is hereby ORDERED that the stay of discovery is LIFTED so that

the parties may engage in discovery relevant to specific personal jurisdiction only for sixty (60)

days from the entry of this Order.”); Embraer Aircraft Maint. Servs. v. Aerocentury Corp., 2013

U.S. Dist. LEXIS 157647, at *11 (M.D. Tenn. Nov. 4, 2013) (Trauger, J.) (ordering “that the stay

of discovery is lifted so that the parties may engage in discovery relevant to personal jurisdiction

only for forty-five (45) days from the entry of this Order”). Here, additional facts are needed to

determine whether this Court may exercise personal jurisdiction over Spotify, and an analysis

would be incomplete if this Court were to determine jurisdiction based on the pleadings alone. By

demonstrating Spotify’s specific contacts and transactions with the State of Tennessee, there will

be no doubt that Spotify is subject to the jurisdiction of this Court.

           B. Spotify Has Continuous Contacts With The State Of Tennessee, And
              Jurisdictional Discovery Will Confirm That This Court May Exercise Specific
              Personal Jurisdiction Over Spotify and Venue is Proper

                       1. Spotify Attempts To Mislead The Court With Irrelevant Authority
                          and By Misrepresenting The Facts of The Authority It Cites

       Here, Spotify has continuous contacts with the State of Tennessee, and discovery will

remove any doubt that both jurisdiction and venue are proper in this Court. In Spotify’s Motion,

however, it has attempted to minimize the extent of its contacts with the State of Tennessee.

Instead, it focuses on its nationwide contacts and that its service is available across the country. It

                                                  6

   Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 6 of 18 PageID #: 393
states that “[a]ll that Spotify does when it makes content available – to users in Tennessee and

every other part of the country – is operate a generally accessible, Internet-based service.” (Doc.

48 at 7). It claims that the presence of users in Tennessee is an insufficient basis for jurisdiction.

Spotify, however, has neither cited to nor briefed for the Court the applicable law. 1 Spotify

cites to Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883 (6th Cir. 2002) to argue simply

making a website available to residents of a forum does not constitute purposeful availment.

Spotify fails to acknowledge, however, that in Neogen, the defendant’s website consisted

“primarily of passively posted information,” and that the Sixth Circuit found personal jurisdiction

proper still based on the defendant’s other contacts with the state which were “more than random

or fortuitous events.” Id. at 890-92. Eight Mile has never alleged that Spotify simply making its

website available to residents in Tennessee constitutes purposeful availment. Rather, as set forth

fully herein, Spotify’s operation of an interactive website in connection with its other contacts in

Tennessee, which are more than random or fortuitous events, makes personal jurisdiction proper

here. 2 Similarly, Spotify’s citation to Capital Confirmation, Inc. v. Auditconfirmations, LLC, 2009

U.S. Dist. LEXIS 77440 (M.D. Tenn. Aug. 28, 2009) (Trauger J.) points to the court’s discussion



1
  Spotify ignores important case law on specific jurisdiction relating to interactive websites that it
certainly knows exists. Based on Spotify’s rather absurd arguments in recent litigation in this
District, this type of behavior is not shocking and is par for the course. Plaintiffs invite this Court
to look back at Spotify’s briefing over the past two years. For example, instead of moving to
dismiss past cases for lack of jurisdiction or improper venue, Spotify chose to file a Motion for a
More Definite Statement on August 30, 2017 in response to two Complaints filed against it in the
Middle District of Tennessee, specifically, Bluewater v. Spotify USA Inc., (Case No. 3:17-cv-
01051); and Gaudio v. Spotify USA Inc., (Case No. 3:17-cv-01052). Those motions, and just about
every other motion filed by Spotify in those prior actions, were ultimately denied by Judge
McCalla.
2
   Spotify alleges that it is “not subject to general jurisdiction here because—as a Delaware
corporation headquartered in New York—it is not ‘at home’ in Tennessee.” (Doc. 48 at 6).
However, whether Spotify is “at home” in Tennessee, as well as its reliance on Daimler, is
irrelevant and misplaced because Spotify is subject to specific jurisdiction.


                                                  7

    Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 7 of 18 PageID #: 394
on purposeful availment without identifying the many factual dissimilarities as compared to this

case. In Capital Confirmation, the court found “no evidence that [defendant] has taken any

specific, deliberate step to establish a substantial connection with Tennessee,” including no

indications that the defendant “marketed itself in Tennessee, had any Tennessee employees or

agents, or that [defendant] has had any legitimate Tennessee customers.” Id. at *26. The court

highlighted that the defendant had nothing resembling a business relationship with Tennessee

because no one from Tennessee “has legitimately sought out [defendant’s] services and actually

signed up for an account with [defendant] that he or she intended to use.” Id. at *27. It is clear

from Spotify’s own admissions that it has marketed itself in Tennessee, has Tennessee employees,

and has Tennessee customers with Spotify accounts, wholly distinguishing the facts here from

those in Capital Confirmation.

       Spotify has done nothing more than hide the true nature of its contacts with the State of

Tennessee. 3 Based upon the actual law governing this issue, which Eight Mile has studied and




3
  Spotify has substantial contacts with the State of Tennessee, making it different from any other
state. Spotify has maintained an office in Nashville, Tennessee, and has employed the State’s
residents since at least 2016. Its Tennessee employees include the Head of Artist & Label
Marketing and the Manager in Artist & Label Marketing, who are responsible for developing and
executing marketing campaigns which target the State’s residents. (Doc. 50 at ¶¶ 24(b), (c)).
Spotify targets the State’s residents by advertising on billboards throughout the State and within
Nashville. Furthermore, as set forth on Spotify’s website, Spotify hosted “Spotify House” at a
local restaurant and music venue during a popular music festival in Nashville, Tennessee, from
June 6, 2019 to June 9, 2019. Numerous public press articles detail Spotify’s intentional and
ongoing efforts to expand its presence within the State. See Joseph Hudak, How Spotify Is Trying
to    Take     Over     Nashville,    ROLLING STONE           (Jan.   16,    2019     9:18   AM)
https://www.rollingstone.com/music/music-country/spotify-streaming-country-music-nashville-
779010/; Cherie Hu, With Open House and New Hires, Spotify Shows Drive to Win Nashville's
Support, BILLBOARD (Dec. 22, 2017) https://www.billboard.com/articles/business/
8078567/spotify-nashville-outreach-open-house-new-hires-country.          Thus, Spotify has an
intentional, continuous, and significant presence in the State targeting music consumers and
transacts business within the State.


                                                8

    Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 8 of 18 PageID #: 395
taken into account in preparing document requests, Eight Mile is confident that discovery will

demonstrate that Spotify is subject to jurisdiction in this Court.

       Indeed, as discussed below, Spotify attempts to distract from the issue and its significant

presence, contacts, and the extent of its business transacted in Tennessee relating to the Eight Mile

Compositions by stating that “[a]lthough Plaintiffs allege that Spotify has users in Tennessee who

have heard the works at issue, that fact does not distinguish this State or this District from every

other forum in the Country . . . .” (Doc. 48 at 6). Thus, Spotify is essentially contending that,

despite operating a fully interactive website throughout the world, and in every jurisdiction in the

United States, where it has committed massive copyright infringement on a daily basis for nearly

the last ten years, 4 it is only subject to jurisdiction in one place in the United States: New York.

That is not the law, and Spotify knows it. Spotify operates an interactive website, which allows

users to download tracks, and choose the tracks to listen to. It is subject to jurisdiction where those

tracks are infringed. Its market cap now exceeds $25 billion with footprints throughout the United

States. Its goal essentially was to become the market leader, which it has done through

infringement on a global scale. It cannot now complain that defending an infringement action in

Tennessee is unreasonable. The correct specific jurisdiction analysis, which is not addressed by




4
 This is not hyperbole or speculation. Robert Levine, Spotify Settles Class Action Lawsuits Filed
By David Lowery and Melissa Ferrick With $43.4 Million Fund, BILLBOARD.COM (May 26, 2017)
https://www.billboard.com/articles/business/7809561/spotify-settles-class-action-lawsuits-filed-
by-david-lowery-and-melissa; Ed Christman, Spotify and Publishing Group Reach $30 Million
Settlement Agreement Over Unpaid Royalties, BILLBOARD.COM (Mar. 17, 2016)
https://www.billboard.com/articles/business/7263747/spotify-nmpa-publishing-30-million-
settlement-unpaid-royalties.




                                                  9

    Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 9 of 18 PageID #: 396
Spotify in its Motion, but discussed below, will reveal, once jurisdictional discovery is complete,

that this Court may exercise jurisdiction over it.

                        2. The Relevant Case Law Demonstrates Why Jurisdictional
                           Discovery Is Needed

        Relevant case law demonstrates that this Court has jurisdiction over Spotify, and

jurisdictional discovery will leave no doubt in the Court’s mind that it may exercise jurisdiction in

this case. The Court has found that the operation of an interactive website reaching customers in

a forum may subject the defendant operating the website to the jurisdiction of that forum. See

Tailgate Beer, LLC v. Blvd. Brewing Co, 2019 U.S. Dist. LEXIS 94271, at *10-11 (M.D. Tenn.

June 5, 2019) (finding jurisdiction over the defendant when the defendant “ha[d] sold items to

Tennessee residents and remains ready to do business with customers in Tennessee.”). The court

in Tailgate Beer, LLC noted that “[e]ven though Defendant’s . . . sales to Tennessee residents may

be relatively small in number (especially when compared to its overall sales volume), Defendant

. . . has sold items to Tennessee residents and remains ready to do business with customers in

Tennessee.” Id. at *10-11. The court also cited, with approval, cases supporting the notion that

infringement committed through the operation of an interactive website supports causes of action

arising from the operation of the website reaching residents of the forum. Id. at *12-14.

        “The Sixth Circuit has identified three levels of interactivity for Internet websites: ‘(1)

passive sites that only offer information for the user to access; (2) active sites that clearly transact

business and/or form contracts; and (3) hybrid or interactive sites that allow users to exchange

information with the host computer.’” Silent Events, Inc. v. Quiet Events, Inc., 2016 U.S. Dist.

LEXIS 113026 (M.D. Tenn. Aug. 24, 2016) (quoting See, Inc. v. Imago Eyewear, Ltd., 167 F.

App’x. 518, 522 (6th Cir. 2006)). “A defendant purposefully avails itself of the privilege of acting

in a state through its website if the website is interactive to a degree that reveals specifically

                                                  10

   Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 10 of 18 PageID #: 397
intended interaction with residents of the state.” Neogen Corp. v. Neo Gen Screening, Inc., 282

F.3d 883, 890 (6th Cir. 2002) (citing Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119,

1124 (W.D. Pa. 1997) (“intentional interaction with the residents of a forum state, the Zippo court

concluded, is evidence of a conscious choice to transact business with inhabitants of a forum state

in a way that the passive posting of information accessible from anywhere in the world is not”)).

       “[J]jurisdiction is more likely the greater the ‘level of interactivity and commercial nature

of the exchange of information that occurs’ with the forum state.” MGM Studios Inc. v. Grokster,

Ltd., 243 F. Supp. 2d 1073, 1087 (C.D. Cal. 2003) (quoting Zippo Mfg. Co. v. Zippo Dot Com, 952

F. Supp. 1119, 1124 (W.D. Pa. 1997)). “[O]peration of a passive website is not adequate to

establish personal jurisdiction over a defendant, whereas operation of an interactive, commercial

website is often sufficient.” Rhapsody Int’l Inc. v. Lester, 2014 U.S. Dist. LEXIS 23160, at *16-

17 (N.D. Cal. Feb. 24, 2014).

       In Capitol Records, Inc. v. MP3tunes, LLC, 2008 U.S. Dist. LEXIS 75329, at *12

(S.D.N.Y. Sep. 29, 2008), the court found that a defendant’s contacts with the forum through its

website were sufficient to support personal jurisdiction because the website provided software to

users in the forum, transferred music to and from customers, and allowed users to exchange emails

and postings. The court found that the website formed the basis of the plaintiff’s claims, which

were that “MP3tunes violates federal copyright law by enabling users to listen to infringing music

through sideload.com, to make copies of infringing music to store in a ‘locker,’ and to download

copies of music to multiple locations and to multiple individuals.” Therefore, the court found that

the defendant transacted business in New York and “has minimum contacts with New York such

that the assertion of personal jurisdiction does not offend ‘traditional notions of fair play and

substantial justice.’” Id. The basis of these transactions was that “[a]t least 400 New York users



                                                11

  Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 11 of 18 PageID #: 398
engaged in approximately 950 paying transactions with MP3tunes” and, within a twelve-month

period, “users with New York internet protocol (‘IP’) addresses played a song approximately

100,000 times and downloaded 189,000 music files from the mp3tunes.com website to the user’s

computer.” Id. at *3-4.

       If there is a question about a defendant’s contacts with a forum through the operation of a

website, jurisdictional discovery is appropriate. In Victoria’s Secret Stores Brand Mgmt. v. Bob’s

Stores LLC, 2014 U.S. Dist. LEXIS 34503, at *2 (E.D. Ohio Mar. 17, 2014), the defendant did not

have a store located in Ohio. The defendant, however, operated a website through which some of

its products were made available to consumers. As noted by the court, “the crux of Plaintiff’s

claim that jurisdiction exists is that the website is ‘highly interactive’ and available to Ohio

consumers.” Id. at *3. The parties disputed whether the products were available for purchase on

the defendant’s website.     Because there were disputed factual issues regarding defendant’s

website, the court found that jurisdictional discovery was warranted. Id. at *4. Thus, in Victoria’s

Secret, a dispute regarding whether products were made available to consumers on a defendant’s

website was sufficient to justify jurisdictional discovery.

       In Cobbler Nevada, LLC v. Doe, 2015 U.S. Dist. LEXIS 160665, at *16 (E.D. Mich., Dec.

1, 2015), the plaintiffs sought early discovery of information regarding “Internet Service Providers

(‘ISP’) associated with the Doe Defendants’ IP addresses.” The court allowed the discovery

because the plaintiff had stated “a plausible claim for copyright infringement and specifically

identified the discovery sought.” Id. The court found the information necessary to prosecute the

claims and that the information was otherwise unavailable.

       In this case, the discovery Eight Mile proposes to take will address these issues among

other relevant issues. Spotify has not disclosed the extent of its transactions with the State of



                                                 12

   Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 12 of 18 PageID #: 399
Tennessee. The information sought will not only reveal that Spotify is involved in much of the

same business that supported jurisdiction in Capitol Records, Inc. v. MP3tunes, LLC, but Spotify

has already admitted as much. As set forth in the Declaration of Anna Lundström supporting

Spotify’s Motion, Spotify’s users “download Spotify software or applications to their personal

computers or mobile devices.” (Doc. 50 at ¶ 12). Spotify’s users are able to “decide whether and

when music is transmitted through the Spotify service to their devices.” Id. at ¶ 13. “In order to

play music using the Spotify service, users must first log on to the Spotify service through the

Spotify application or website on their devices.” Id. at ¶ 14. Thus, it is clear that Spotify’s website

is not merely a passive website, but is in fact a very interactive website and mobile app. Here, the

level of interactivity and commercial nature of the information exchanged in Tennessee supports

the Court’s jurisdiction over Spotify. Jurisdictional discovery will solidify to the Court that

jurisdiction is proper and likely reveal that Spotify directed substantial activity toward Tennessee

with respect to the Eight Mile Compositions. See MGM Studios Inc., 243 F. Supp. 2d at 1087.

       The discovery Eight Mile proposes is designed to establish the nexus between Spotify’s

activity, the Eight Mile Compositions, and the State of Tennessee. For example, Plaintiffs will

seek documents that identify users of Spotify’s interactive streaming located in the State of

Tennessee and Tennessee users who have streamed the Eight Mile Compositions.                      This

information is directly relevant to jurisdiction of the Court. The court in Capitol Records, Inc.

specifically found that the number of users in the forum and the number of transactions in the

forum are relevant to the jurisdictional analysis. 2008 U.S. Dist. LEXIS 75329, at *12.

Additionally, early discovery of this information is important as set forth in Cobbler Nevada LLC,

2015 U.S. Dist. LEXIS 160665, at *16. Eight Mile’s Proposed First Set of Discovery Requests

for Production of Documents that it intends to serve upon Spotify is attached hereto as Exhibit A.



                                                  13

   Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 13 of 18 PageID #: 400
           As another example, Plaintiffs will seek information related to targeted advertising in the

State of Tennessee by Spotify related to the Eight Mile Compositions. Such information is relevant

in determining the extent Spotify targeted the State of Tennessee and perpetuated the infringement

of the Eight Mile Compositions. See MGM Studios Inc., 243 F. Supp. 2d at 1086 (considering

geo-targeted advertising aimed at the forum for purposes of personal jurisdiction). Plaintiffs will

also seek information related to sales revenue generated in Tennessee and by the exploitation of

the Eight Mile Compositions. This will establish the extent of Spotify’s business in the State of

Tennessee related to the Eight Mile Compositions. This discovery is permissible because it will

aid the Court in determining the jurisdiction issue. See DSM Desotech, Inc., 2015 U.S. Dist.

LEXIS 158632, at *27 (finding that “jurisdictional discovery is warranted as additional facts are

likely to assist the court in making the jurisdictional determination”). Plaintiffs ask that the Court

permit the parties to engage in jurisdictional discovery to allow Plaintiffs to discover facts that will

leave no doubt that Spotify is subject to the jurisdiction of this Court, and that there is no basis to

transfer this case anywhere. 5

    III.      GOOD CAUSE EXISTS FOR EXTENDING THE DEADLINE FOR
              RESPONDING TO SPOTIFY’S MOTION UNTIL JURISDICTIONAL AND
              VENUE DISCOVERY IS PRODUCED

           Spotify’s Motion was filed on October 28, 2019. (Doc. 47-48). Pursuant to Local Rule

7.01(a)(3), Eight Mile’s opposition to Spotify’s Motion would be due on November 12, 2019. For




5
  Pursuant to 28 U.S.C. § 1400, a civil suit for copyright infringement “may be instituted in the
district in which the defendant or his agent resides or may be found.” “It is widely accepted that,
for the purposes of this venue provision, a defendant is ‘found’ wherever personal jurisdiction can
be properly asserted against it.” Bridgeport Music v. Agarita Music, 182 F. Supp. 2d 653, 659
(M.D. Tenn. 2002) (citing Linzer v. EMI Blackwood Music, Inc., 904 F. Supp. 207, 214 (S.D.N.Y.
1995)). The discovery being sought will also involve requests related to venue.
                                                   14

    Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 14 of 18 PageID #: 401
the reasons set forth above, Eight Mile hereby moves the Court for relief from the 14-day deadline

as required by the local rules until the completion of limited jurisdictional and venue discovery.

       It is not possible to conduct the requested discovery in the very limited time remaining

under Local Rule 7.01(a)(3). Per Local Rule 6.01(a), Eight Mile respectfully requests that the

Court grant an extension of time to oppose Spotify’s Motion until twenty (20) days after Spotify

has produced all jurisdictional discovery requested in the attached Exhibit A.           Eight Mile

anticipates that discovery requests, Spotify’s responses, production, and a deposition if necessary,

may take approximately ninety (90) days. Such a timetable is fair and largely in the hands of

Spotify who holds and controls the information sought by Eight Mile’s Motion. Failure to grant

the extension to respond to Spotify’s Motion would unduly prejudice Eight Mile who would be

forced to oppose without the benefit of collecting evidence to rebut Spotify’s claims.

       Eight Mile requests that the Court adopt the following briefing schedule for Spotify’s

Motion:

       Eight Mile’s Response:         20 days after completion of jurisdictional discovery.

       Spotify’s Reply:               7 days after Eight Mile’s Response.

       Eight Mile’s Sur-Reply:        5 days after Spotify’s Reply with 10-page limit.

                                         CONCLUSION

       For the foregoing reasons, Eight Mile respectfully requests that the Court grant its Motion

To Lift The Stay of Discovery, To Allow Discovery On Defendant’s Motion To Dismiss Or

Transfer (Doc. 47), And To Extend Time To Respond To Defendant’s Motion To Dismiss Or

Transfer (Doc. 47) and grant the extended briefing schedule as outlined directly above.


Dated: November 6, 2019                       By: /s/ Richard S. Busch
                                              Richard S. Busch (TN Bar # 14594)
                                              KING & BALLOW

                                                15

   Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 15 of 18 PageID #: 402
                                 315 Union Street, Suite 1100
                                 Nashville, TN 37201
                                 Telephone:     (615) 726-5422
                                 Facsimile:     (615) 726-5417
                                 rbusch@kingballow.com
                                 Attorney for Plaintiffs




                                   16

Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 16 of 18 PageID #: 403
                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Memorandum In Support Of Plaintiffs’

Motion To Lift The Stay Of Discovery And Plaintiffs’ Motion To Allow Discovery On

Defendant’s Motion To Dismiss Or Transfer (Doc. 47) And Plaintiffs’ Motion To Extend Time

To Respond To Defendant’s Motion To Dismiss Or Transfer (Doc. 47) has been served upon the

following parties in this matter using the ECF system this 6th day of November, 2019. Notice

of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt, including the following:

NEAL & HARWELL, PLC
Aubrey B. Harwell III (BPR #017394)
Marie T. Scott (BPR # 032771)
1201 Demonbreun Street, Suite 1000
Nashville, Tennessee 37203
Telephone: (615) 244-1713
Facsimile: (615) 726-0573
tharwell@nealharwell.com
mscott@nealharwell.com

Allison Levine Stillman*
Matthew D. Ingber*
Rory K. Schneider*
MAYER BROWN LLP
1221 Avenue of the Americas
New York, NY 10020
Telephone: (212) 506-2500
mingber@mayerbrown.com
astillman@mayerbrown.com
rschneider@mayerbrown.com

Andrew J. Pincus*
Archis A. Parasharami*
MAYER BROWN LLP
1999 K Street, N.W.
Washington, D.C. 20006
Telephone: (202) 263-3328
apincus@mayerbrown.com
aparasharami@mayerbrown.com


                                               17

 Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 17 of 18 PageID #: 404
Carey R. Ramos*
Kathleen M. Sullivan*
Cory Struble*
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
Telephone: (212) 895-2500
kathleensullivan@quinnemanuel.com
careyramos@quinnemanuel.com
corystruble@quinnemanuel.com


Thomas C. Rubin*
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
600 University Street, Suite 2800
Seattle, WA 98101
Telephone : (206) 905-7000
tomrubin@quinnemanuel.com

Robert P. Vance, Jr.*
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
865 S. Figueroa Street, 10th Floor
Los Angeles, CA 90017
Telephone: (213) 443-3000
bobbyvance@quinnemanuel.com

Attorneys for Spotify USA Inc.

                                          /s/Richard S. Busch
                                          Attorney for Plaintiffs




                                     18

 Case 3:19-cv-00736 Document 59 Filed 11/06/19 Page 18 of 18 PageID #: 405
